GATES', J.
Plaintiff secured a judgment in the trial court against defendant in the sum of $150 for malpractice as a dentist. Defendant appeals.
By motion for a directed verdict at the close of plaintiff’s case, and again at the close of the trial, and by motion for judgment notwithstanding the verdict, defendant challenged the sufficiency of the evidence to sustain the verdict.
Without detailing the acts of defendant in operating upon the teeth of plaintiff, it suffices to state that there is an entire absence of evidence that defendant did the work in a negligent or unskillful manner.
The judgment is reversed, with directions to' dismiss the action.
SHERWOOD' and BURCH, JJ., concur. CAMPEELE, P. J., disqualified and not sitting. FOLEEY, J., not sitting.